Order entered December 5, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01008-CV

      PROGRESSIVE CHILD CARE SYSTEMS, INC., Appellant/Cross-Appellee

                                            V.

  LEGACY VILLAGE LIMITED PARTNERSHIP, LEGACY VILLAGE ONE, L.L.C.,
  SPY, INC. LEGACY VILLAGE ASSOCIATES, LTD., TEXAS FAMILY FITNESS 2
  LLC, SC LEGACY INDEPENDENCE, LTD., SC LEGACY INDEPENDENCE ONE,
    LLC, AND L&B REALTY ACQUISITIONS, LLC., Appellees/Cross-Appellants

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-01220-2012

                                        ORDER
      Appellees/Cross-Appellants’ motion to strike the appellate brief filed by Spy, Inc. is

hereby DENIED.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE